Revised Appendix A to the PROFESSIONALLY MANAGED PORTFOLIOS OPERATING EXPENSES LIMITATION AGREEMENT Series of Professionally Managed Portfolios Operating Expense Limit Boston Common International Fund 1.20% of average daily net assets Boston Common U.S. Equity Fund 1.00% of average daily net assets Revised to Reduce Expense Cap for the Boston Common International Fund Approved by the Board of Trustees:November5, 2012; Effective: January31, 2013 PROFESSIONALLY MANAGED PORTFOLIOS on behalf of the series listed on above BOSTON COMMON ASSET MANAGEMENT, LLC By:/s/ Eric W. Falkeis By:/s/ Matt Zalosh Name:Eric W. Falkeis Name:Matt Zalosh Title:President Title:Managing Director
